DETAILED ACTION
This action is responsive to the claims filed on September 27th, 2019. Claims 16-30 are pending in the application
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the controllable throttle points in claims 16, 18, 19, 22, 24, 25 and 28-30, the temperature zones in claims 16-19, 21, 24, and 28-29, the compressor regulator in claims 16, 17, 22, 23, and 28, the throttle regulator in claims 18-22 and 24 and the PI Controller in claims 20 and 23. The structure of the controllable throttle point is the expansion valve described in lines 16-27 on page 8 and lines 14-20 on page 9 of applicant’s specification. The structure for the temperature zones are the storage compartments described on lines 18-21 on page 7 of applicants specification. With regards to the compressor and throttle regulator the structure is described on line 1-6 on page 9 of applicant’s specification. It is noted that applicant discloses each of the regulators as “utility programs” run on the microprocessor 26, meaning that they are solely software. For the sake of prosecution the structure of the compressor regulator, which is claimed first in the independent claim 16, will be interpreted as the combination of the hardware of microprocessor 26 and the software of the compressor regulator program, and will be referred to as the controller. The throttle regulators will be interpreted as merely software (please see 112(a/b) section for further discussion). With regards to the PI controller, the structure is described in lines 29-31 page 3 and line 17 page 4 of applicants spec. It is noted since the throttle regulator and compressor regulators may be the PI controllers than the PI controller is also interpreted as merely software (please see 112(a/b) section for further discussion). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 18-22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 18-22 and 24 recites the limitation “throttle regulator”.  The term “regulator,” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 USC § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function.  The disclosure must show with 
Claims 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 20 and 23 recites the limitation “proportional-integral controller”.  The term “controller,” being a non-structural term that is a substitute for the term "means," invokes a claim interpretation under the guise of 35 USC § 112(f), which requires a reliance on the corresponding disclosure to provide the limits on the structure, material or act that performs the claimed function.  The disclosure must show with reasonable clarity to one skilled in the art that applicant was in possession of the invention as claimed.  Possession is shown by describing the claimed invention with all limitations.  Here, the PI controller, including its function, is discussed in lines 29-31 page 3 and line 17 page 4 of applicants spec.  However, the corresponding structure that is capable of performing the claimed function of the PI Controller is not provided in the specification as MPEP section 2181.II.B requires the disclosure of structure of either 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25  is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
The claim recites the limitation “on a basis of a fall in temperature at said first evaporator.” The term “on a basis of a fall” renders the term indefinite at it is unclear what situation triggers the control of the opening degree. For the sake of prosecution it is interpreted that the degree of opening of said upstream controllable throttle point is controlled in response to a decrease in temperature at said first evaporator.
Claims 18-22 and 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 The term “regulator” in the limitation throttle regulator invokes 112(f) as a substitute for the term “means.” As discussed in the 112(f) section the throttle regulator is merely a “utility program” i.e. software. MPEP section 2181.II.B requires that “the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation.” Since the throttle regulator merely recites software it is found indefinite because the accompanying hardware has already been claimed as part of the compressor regulator of Claim 12. 
Claims 20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “controller” in the limitation proportional-integral controller invokes 112(f) as a substitute for the term “means.” As discussed in the 112(f) section the proportional-integral controller is merely a specific “utility program” i.e. software, that enacts the throttle regulation. MPEP section 2181.II.B requires that “the recited "means" for performing the specified function shall be construed to cover the corresponding "structure or material" described in the specification and equivalents thereof. Therefore, by choosing to use a means-plus-function limitation and invoke 35 U.S.C. 112(f) applicant limits that claim limitation to the disclosed structure, i.e., implementation by hardware or the combination of hardware and software, and equivalents thereof. Therefore, the examiner should not construe the limitation as covering pure software implementation.” Since the throttle regulator merely recites software it is found indefinite as the accompanying hardware has already been claimed as part of the compressor regulator of Claim 12. 

For the purposes of examination “the first throttle regulator” of claim 18 and the “second throttle regulator” of Claim 24 will be interpreted as “wherein the controller is further configured to control the opening degree…” 
For the purposes of examination examiner will interpret the “proportional-integral controller” of Claims 20 and 23 as “wherein the controller further comprises a proportional-integral controller.” 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-19, 21, 22, and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa et al. (US6775998, hereinafter referred to as Yuasa) and Doi et al. (US2003/0131618, hereinafter referred to as Doi) .
With regards to Claim 16 Yuasa discloses A refrigeration appliance (101, Fig. 1), comprising: temperature zones (interpreted as compartments) including at least one first temperature zone (103, Fig. 1) and at least one second temperature zone (102, Fig. 1); a refrigerant circuit (Fig. 1), containing: a compressor (107, Fig. 1); a first evaporator for cooling said first temperature zone (105, Fig. 1); and a second evaporator for cooling said second temperature zone (104, Fig. 1), said first evaporator is serially connected in said refrigerant circuit downstream of said second evaporator (Fig. 1); a first controllable 
With regards to Claim 16, Yuasa is silent towards the controller being configured to control a rotational speed of said compressor on a basis of a temperature of said first temperature zone.
Doi teaches a refrigeration circuit, including a first evaporator for a first compartment (14, Fig. 1) and a second evaporator for a second compartment (10, Fig. 1), wherein a controller is connected to the compressor (Paragraph 57), and where control of the compressor is performed via multiple operating modes (Paragraphs 58, 65, 70 and 77). Doi discloses one operating mode where the controller is configured to control the rotational speed of the compressor on a basis of a temperature of the first compartment in order to prevent undercooling (Paragraph 60). Doi teaches an additional operating mode where the compressor speed is reduced to a minimum (paragraphs 79) and the reduced to a halt (Paragraph 85). Doi states this operation allows the system from preventing overcooling (Paragraphs 84-85.) Doi further teaches an upstream controllable throttle point (26, Fig. 1) disposed between a pressure connection of the compressor (downstream of compressor outlet Fig. 1) and the first and second evaporators in said refrigerant circuit and a degree of opening of said upstream controllable throttle point is controlled on a basis of a fall in temperature at said first evaporator (Paragraph 61, When the compressor speed is increased the temperature of the first evaporator drops and the system subsequently controls the opening degree of the throttle point). Paragraph 62 states that this allows the first evaporator to be controlled without affecting the second evaporator. 
A person of ordinary skill in the art would have found it obvious to modify the system and controller of Yuasa by adding an upstream controllable throttle point and connecting the controller to the compressor and configuring it to control the speed of the compressor and the operation of the upstream controllable throttle point, through the performing of multiple operating modes, as taught by 
With regards to Claim 17, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, wherein said compressor regulator is configured to increase the rotational speed of said compressor upon overshooting of a target temperature in said first temperature zone (interpreted as the temperature is higher than the set point, paragraph 60 of Doi states compressor speed is increased when the first temperature zone is undercooled.) and to decrease the rotational speed of said compressor upon undershooting of the target temperature in said first temperature zone (Interpreted as temperature is lower than set point. Paragraphs 79 of Doi states compressor is dropped to minimum frequency i.e. reduces speed, during periods of low ambient temperatures preventing overcooling of the compartments. Paragraph 85 of Doi states that when the first zone falls below a certain point the compressor is stopped, which is interpreted as a further reduction in speed.)
With regards to Claim 18, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, wherein the controller (117 of Yuasa) is further configured to control a degree of opening of said first controllable throttle point on a basis of a temperature of said second temperature zone (Paragraph 20 of Yuasa).
With regards to Claim 19, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 18, wherein said controller (throttle regulator) is configured to increase the degree of opening of said first controllable throttle point upon overshooting of a target temperature in said second temperature zone (Paragraphs 30 of Yuasa) and to decrease the degree of opening of said first controllable throttle point upon undershooting of the target temperature in said second temperature zone (Paragraphs 30 of Yuasa).
With regards to Claim 21, The combination of Yuasa and Doi discloses the refrigeration appliance according to claim 18, wherein: said second temperature zone has a temperature sensor (113 
With regards to Claim 22, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 18, wherein said controller is coupled to the first throttle regulator (Paragraph 57 of Doi states controller is coupled to both compressor and throttle point making the controller both the throttle and compressor regulator therefore they are both internally coupled within the controller’s processor) and is configured to increase the rotational speed in a case of an increase in the degree of opening of said first controllable throttle point (Paragraph 60 of Doi, compressor speed is increased in the event of undercooling of the first compartment, and paragraph 30 of Yuasa states opening degree is increased in the event of undercooling of the first compartment. Therefore the controller is configured to increase rotation speed in a case of opening the degree of the throttle point, as they are both performed based on the same trigger.) and to decrease the rotational speed in the case of a reduction in the degree of opening of said first controllable throttle point (Paragraph 30 of Yuasa states the opening degree is lowered in the event of overcooling. Paragraphs 83 and 85 of Doi states compressor speed is lowered to minimum in an event of overcooling).
With regards to Claim 25, the combination of Doi and Yuasa discloses the refrigeration appliance according to claim 16, wherein said compressor has a pressure connection (interpreted as a high pressure side pipe, i.e. outlet of compressor 107, Fig. 1 of Yuasa); and further comprising an upstream controllable throttle point (26, Fig. 1 of Doi) disposed between said pressure connection of said compressor and said first and second evaporators in said refrigerant circuit (Fig. 1 of Doi, throttle point is clearly between high pressure side and the two evaporators) and a degree of opening of said upstream controllable throttle point is controlled in response to a decrease in temperature at said first evaporator (Paragraph 83 and 85 of Doi).

With regards to Claim 27, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 26, but is silent towards said ventilator can be switched between operating modes with different rotational speeds.	
Doi further teaches ventilators (12 and 16, Fig. 1) which drive a stream of air passing across a surface of the first and second evaporators and are assigned to the first and second evaporators (Fig. 1 the only purpose of a ventilator is to pass air over the evaporator to which it is assigned). Paragraph 63 states that the speed of ventilator 12 is increased to counteract any unwanted rise in temperature of the second zone. Paragraph 64 further states that this ventilator control improves food preservability. 
A person of ordinary skill in the art would have found it obvious to modify the appliance of the combination of Yuasa and Doi, by configuring the ventilator which is assigned to the second evaporator and the controller to increase the speed of the ventilator when the temperature of the second evaporator increases, as taught by Doi, so that the preservability of the food is increased. Because ventilator speed is increased it is interpreted as switching to another operating mode with a higher, i.e. different rotational speed.
Claims 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa (US6775998) and Doi (US2003/0131618).
With regards to Claim 28, Yuasa discloses a method for operating a refrigeration appliance  (101, Fig. 1) containing at least one first (103, Fig. 1) and one second (102, Fig. 1) temperature zone and a refrigerant circuit having a compressor (107, Fig. 1), a first evaporator for cooling the first temperature 
With regards to Clam 8, Yuasa is silent towards controlling a rotational speed of the compressor on a basis of the temperature of the first temperature zone independently of a temperature of the second temperature zone (This is interpreted as controlling the temperature of the first zone without changing the temperature of the second zone).
Doi teaches a method for controlling a refrigeration appliance comprising the steps of controlling a rotational speed of the compressor on a basis of the temperature of the first temperature zone (Paragraphs 60-63). Paragraph 64 states that this method improves the preservability of food. Doi further teaches a control method including a step where the compressor speed is reduced (paragraphs 79 and 84-85.) Doi states this operation allows the system to prevent overcooling (Paragraphs 84-85.) Doi teaches an upstream control valve (26, Fig. 1) and ventilators (12 and 16, Fig. 1) which are used in conjunction with the compressor so that the temperature of the first zone is controlled independently of the temperature of the second zone (Paragraph 62)
A person of ordinary skill in the art would have found it obvious to modify the method of controlling a refrigeration appliance of Yuasa by adding the control valve and ventilator and adding the step of controlling the speed of the compressor while controlling the opening degree of the control valve and controlling the rotational speed of the ventilator, as taught by Doi, so that the temperature of the first temperature zone can be controlled independently of the second temperature zone, resulting in better food preservability.

With regards to Claim 30, the combination of Yuasa and Doi discloses the method according to claim 29, which further comprises: increasing the rotational speed of the compressor (Paragraphs 60 of Doi) in a case of an increase in the degree of opening of the first controllable throttle point (This is interpreted as a “contingent limitation.” As per MPEP section 2111.04.II the required precondition is not required to be present in the prior art.) And reducing the rotational speed of the compressor (Paragraphs 79 and 85 of Doi) in a case of a reduction in the degree of opening of the first controllable throttle point (This is interpreted as a “contingent limitation.” As per MPEP section 2111.04.II the required precondition is not required to be present in the prior art.).
Claims 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa and Doi. (Claim 16 has been rejected again under a different embodiment of Yuasa to support the rejection of Claim 24).
With regards to Claim 16 Yuasa discloses A refrigeration appliance (210, Fig. 3), comprising: temperature zones (interpreted as compartments) including at least one first temperature zone (213, Fig. 3) and at least one second temperature zone (212, Fig. 3); a refrigerant circuit (Fig. 3), containing: a compressor (201, Fig. 3); a first evaporator for cooling said first temperature zone (205, Fig. 3); and a second evaporator for cooling said second temperature zone (204, Fig. 3), said first evaporator is serially connected in said refrigerant circuit downstream of said second evaporator (Fig. 3); a first controllable throttle point (208, Fig. 3) disposed in said refrigerant circuit and connected upstream of said first evaporator and downstream of said second evaporator (Fig. 3); and a controller (223, Fig. 3).

Doi teaches a refrigeration circuit, including a first evaporator for a first compartment (14, Fig. 1) and a second evaporator for a second compartment (10, Fig. 1), Wherein a controller is connected to the compressor (Paragraph 57) and is configured to control the rotational speed of the compressor on a basis of a temperature of the first compartment in order to prevent undercooling (Paragraph 60). 
A person of ordinary skill in the art would have found it obvious to modify the controller of Yuasa by connecting it to the compressor and configuring it to control the speed of the compressor in response to the temperature of the first compartment, as taught by Doi, so that the temperature of the first zone can be further controlled and undercooling is prevented.
With regards to Claim 24, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, wherein said temperature zones include at least one third zone (211, Fig. 3 of Yuasa); further comprising a second controllable throttle point (207, Fig. 3 of Yuasa); and wherein said refrigerant circuit has a third evaporator to regulate a temperature of said third temperature zone (203, Fig. 3 of Yuasa), said third evaporator is connected upstream of said second evaporator in said refrigerant circuit via said second controllable throttle point (Fig. 3 of Yuasa) and wherein the controller (223, Fig. 3 of Yuasa) is further configured to control a degree of opening of said second controllable throttle point on a basis of a temperature of said third temperature zone (Paragraph 98, Yuasa).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa and Doi as applied to the first rejection of claim 16, further in view of Cikanek et al. (US2010/0300125, hereinafter referred to as Cikanek).
With regards to Claim 23, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, but is silent towards said controller (compressor regulator) further comprises a proportional-integral controller.

	A person of ordinary skill in the art would have found it obvious to modify the controller of the combination of Yuasa and Doi, by implementing the compressor regulation with a PI controller, as taught by Cikanek, as a mere design choice as it is one of many readily available and substantially equivalent control methods known to the art. 
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Yuasa and Doi as applied to the first rejection of claim 16 above, and further in view of Benouali et al. (US2012/0102980, hereinafter referred to as Benouali).
With regards Claim 20, the combination of Yuasa and Doi discloses the refrigeration appliance according to claim 16, but is silent towards said controller (throttle regulator) further comprising a proportional-integral controller.
Benouali teaches a PID controller (comprises a PI controller) is one of multiple solutions known to control an opening degree of an expansion valve in response to temperature (Paragraphs 5).
	A person of ordinary skill in the art would have found it obvious to modify the controller of the combination of Yuasa and Doi, by implementing the throttle regulation with a PID controller, as taught by Benouali, as a mere design choice as it is one of many readily available and substantially equivalent control methods known to the art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRIGO ROYO whose telephone number is (313)446-6657.  The examiner can normally be reached on 7:30 - 4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.R./Examiner, Art Unit 3763                                                                                                                                                                                                        




/EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763